918 F.2d 173Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rose MECKLEY, Plaintiff-Appellant,v.BROADDUS HOSPITAL, Chairman of the Board, Broaddus Hospital,Chief Hospital Administrator, Broaddus Hospital, Karl Myers,Doctor, Denise Liston, Director of Nursing, Doris Lambert,Nurse, Brenda Pomraning, Nurse, West Virginia Department ofCorrections, Ron Gregory, Commissioner, Mike House,Superintendent, Frank Phares, Deputy Superintendent, JohnMarkley, Employment Officer, and Barbara Adams, Rite Auvil,Stephanie Bartholome, Ron Baisi, James Bobella, JamesBolyard, Bob Brown, June Carter, Junior Cross, TerryDuckworth, T.K. Foley, Laura Gallo, Nelson Haller, EdMiller, James Reed, Bonnie Richards, Doc Robinson, BobbyRobinson, Ethel Saunders, Doug Stevens, Louis Stevens, MarcWalters, George Watkins, Lisa Weaver, Correctional Officers,Defendants-Appellees,andGary Shaw, Harold Marteney, Defendants.
No. 90-6121.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 19, 1990.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.  (CA-90-55-E)
Rose Meckley, appellant pro se.
James Alexander Swart, Office of the Attorney General of West Virginia, Charleston, W.V., John Andrew Smith, Kay, Casto, Chaney, Love & Wise, Charleston, W.V., for appellees.
N.D.W.Va.
DISMISSED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Rose Meckley appeals the district court's order requiring that she submit several copies of an in forma pauperis petition and affidavit.*   We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
DISMISSED.



*
 We do not have jurisdiction to consider Meckley's contention in her informal brief that she is also appealing the district court's dismissal of two defendants since she has not filed a notice of appeal regarding this issue